DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed August 13, 2021 has been entered.  Claims 1-15 remain pending in the application.  Applicant’s amendments to the Specification, Drawing, and Claims have overcome each objection and 112(b) rejection.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 3, 5, 6, 7, 8, and 15, the phrases "may be" or “may” render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  
Claims 4, 5, 9, 10, 11, 12, 13, and 14 are rejected because of their pendency on claims 1, 2, 5, 6, and 8.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole, US 20030116974.
Regarding claim 1, Cole teaches a door lock, comprising: 
a cam (36) having a notch (unnumbered feature under the pointed hook tip of 36; Fig 4); 
a sliding block (102) abutting against the cam (Fig 4) and linearly reciprocating with rotation of the cam (right-left linear movement of 102 depicted in Fig 9 as a result of rotation of 104; [0064]); 
a rocking block (104) mounted on the sliding block (via 106; Fig 4), wherein the rocking block may be in a rotatable state relative to the sliding block or a non-rotatable state relative to the sliding block (rotational movement of 104 depicted in Fig 9; [0062; 0064]); 
a rocking block locking mechanism (64) for locking the rocking block to make it non-rotatable relative to the sliding block (Fig 9) or releasing the rocking block to make it rotatable relative to the sliding block ([0064]; 104 rotates in response to being driven by 64; 104 is locked against rotating if not being driven by 64); and 

Regarding claim 2, Cole teaches a door lock, comprising: 
a cam (36) having an a notch (unnumbered feature under the pointed hook tip of 36, Fig 4)
a sliding block (102) configured for linear reciprocation [0062; 0064] and which may abut against the cam (Fig 4) to translate rotation of the cam into linear movement of the sliding block (linear movement of 102 depicted in Fig 9); and 
a rocking block (104) mounted on the sliding block (via 106); 
wherein the rocking block may be in a rotatable state or a non- rotatable state relative to the sliding block [0062; 0064].
Regarding claim 3, Cole teaches the door lock according to claim 2, wherein the sliding block (102) may reciprocate with rotation of the cam (36; [0063; 0064]); and the rocking block (104) has a mechanism (106) that may retain the cam in the locked position or the unlocked position (106 interfaces with scissors mechanism 110 to move 36 into and out of locked position; [0063; 0064]).
Regarding claim 4, Cole teaches the door lock according to claim 3, further comprising: a rocking block locking mechanism (64) for locking the rocking block (104) to make it non-rotatable or releasing the rocking block to make it rotatable ([0064]; 104 rotates in response to being driven by 64; 104 is locked against rotating if not being driven by 64).
Regarding claim 11, Cole teaches the door lock according to claim 2, further comprising: automatic unlocking means (unnumbered signal to 64 to initiate motor rotation), wherein when actuated by a signal, the automatic unlocking means enable the cam (36) to move from the locked position to the unlocked position [0054].
Regarding claim 14, Cole teaches the door lock according to claim 1, wherein the door lock further comprises: a buffer mechanism (110) for buffering an external force applied when the door lock is in a locked state [0011-0012; 0062-0064].  The mechanical advantage at clamping given the motor by the reciprocating mechanical latching mechanism also works to buffer external forces applied to the door lock in the locked state. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cole, US 20030116974, in view of Kim, KR 20100125071.
Regarding claim 8, Cole teaches a door lock, comprising: 
a cam (36) having a notch (unnumbered feature under the pointed hook tip of 36; Fig 4); 
a sliding block (102) abutting against the cam and reciprocating with rotation of the cam (right-left linear movement of 102 depicted in Fig 9 as a result of rotation of 104; [0064]); 
a rocking block (104) mounted on the sliding block (via 106), wherein the rocking block may be in a rotatable state or a non-rotatable state (rotational movement of 104 depicted in Fig 9; [0062; 0064]); 
a rocking block locking mechanism (64) for locking the rocking block to make it non-rotatable or releasing the rocking block to make it rotatable ([0064]; 104 rotates in response to being driven by 64; 104 is locked against rotating if not being driven by 64); 

Cole does not teach a sliding mechanism having a pin provided thereon; wherein the heart a heart shaped groove is provided above the sliding mechanism, and wherein the pin is inserted into the heart shaped groove, the pin moves between the locked position and the unlocked position in the heart shaped groove.
Kim teaches a sliding mechanism (600) having a pin (620) provided thereon; wherein the heart a heart shaped groove (552) is provided above the sliding mechanism (Fig 3), and wherein the pin is inserted into the heart shaped groove (Fig 3), the pin moves between the locked position (c; Fig 3 blowup) and the unlocked position (a; Fig 3 blowup) in the heart shaped groove [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’s door latch with Kim’s sliding mechanism.  Doing so would provide additional latching functionality resulting in a more capable latch mechanism.  
Allowable Subject Matter
Claims 5, 6, 7, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 5, it is not known in the art for a rocking block to comprise a heart shaped groove corresponding to lock positions.
Regarding claim 6, it is not known in the art for a rocking block locking mechanism comprising a roller, spring guide rod, a spring sleeved on the spring guide rod providing elastic force to the roller, wherein the roller, guide rod, and roller are mounted a spring bore on the rocking block.
Regarding claim 7, it is not known in the art for a roller to extend out of the rocking block and engaging with a sliding block to prevent rocking block rotation.
Regarding claim 15, it is not known in the art for a buffer mechanism comprising a lever plate, a lever shaft, and lever springs.  
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 12, it is not known in the art for automatic unlocking means comprising an operating rod pressing the roller on the rocking block to unlock the rolling block.  
Claims 9, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, It is not known in the art for raised portion of the rocking block to cooperate with a base protrusion to restore the rocking block to an eccentrically rotated position. 
Regarding claim 13, it is not known in the art for the elastic force of the cam torsion spring to be greater than the elastic force of the sliding block reset spring.  
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 11, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675